Citation Nr: 1539169	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the disability of tinnitus.

4.  Entitlement to service connection for the disability of tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed rating decision of May 2008 denied service connection for a bilateral hearing loss disability.

2.  Evidence received since the May 2008 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  An unappealed rating decision of June 2007 denied service connection for a tinnitus disability.

4.  Evidence received since the June 2007 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a tinnitus disability and raises a reasonable possibility of substantiating the claim.

5.  Competent evidence of record establishes that the Veteran's currently diagnosed tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the May 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2007 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Because new and material evidence has been received since the June 2007 rating decision with respect to the Veteran's claim of entitlement to service connection for tinnitus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation describe VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the case at hand, sufficient evidence is of record to grant the claim of entitlement to service connection for tinnitus.  Therefore any error by the Board in complying with the VCAA's notice and assistance requirements would be harmless and need not be considered in this order.

Requests to reopen claims for bilateral hearing loss and tinnitus

Legal criteria

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is not a separate determination, but is rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when evaluating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Bilateral hearing loss claim

In May 2008, the RO denied the Veteran's claim for entitlement to service connection for "defective hearing" on the basis that evidence submitted since the last, final denial of the claim, although new, was not material.  That is, the new evidence related to neither of the two unestablished facts necessary to substantiate the claim: a disease or injury incurred during service, and a link between an in-service disease or injury and a current bilateral hearing loss disability.  See rating decision of May 2008.

The Veteran did not appeal the rating decision of May 2008 and did not submit new and material evidence within one year of the decision.  The rating decision therefore became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

At the time of the May 2008 rating decision, the evidence of record consisted of statements of the Veteran, VA audiological examination reports, VA treatment records, service treatment records, and service personnel records.  The evidence added to the record since the May 2008 rating decision includes statements of the Veteran, VA audiological examination reports, VA treatment records, and service treatment records.

Upon review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished facts of whether a disease or injury was incurred during military service and whether a nexus exists between a current hearing loss disability and an in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (setting forth the three elements of service connection).

Specifically, in hearing testimony of June 2015, the Veteran alleged for the first time that his hearing was damaged by exposure to the loud noise of generators during service in Korea.  See transcript of June 2015 Board hearing.  According to the Veteran, he worked near generators that were routinely very loud, and on occasion he was also exposed to "shocking" noise when the generators broke down by throwing a rod ("blew up").  Id.  Other new and material evidence consists of the Veteran's testimony as to recurrent symptoms of hearing loss over the years following service.  See transcript of June 2015 Board hearing.

The above pieces of evidence are new in that they were not previously of record.  They also represent material evidence in that they relate to unestablished facts necessary to substantiate the claim.   The evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Having received new evidence that is material to the unestablished elements of an in service disease or injury and of a nexus between an in-service injury and a current disability, the Board concludes that new and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is reopened.

As explained in the Remand section below, the Board finds that additional evidentiary development is needed before a decision on the merits of the reopened claim may be made.

Tinnitus claim

In June 2007, the RO denied the Veteran's tinnitus claim because there was "no evidence of complaints of, treatment for, or diagnosis of tinnitus in service" and because "the evidence continues to show this condition was not incurred in or aggravated by military service."  See rating decision of June 2007.

The Veteran did not appeal the rating decision of June 2007 and did not submit new and material evidence within one year of the decision.  The rating decision therefore became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

At the time of the June 2007 rating decision, the evidence of record consisted of statements of the Veteran, service treatment records, service personnel records, reports of VA audiological examinations, and VA treatment records.  The evidence added to the record since the May 2008 rating decision includes statements of the Veteran, VA audiological examination reports, VA treatment records, and service treatment records.

Upon review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished facts of whether a disease or injury was incurred during military service and whether a nexus exists between a current tinnitus disability and an in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (setting forth the three elements of service connection).

Specifically, the Veteran testified at the June 2015 Board hearing that he experienced ringing in his ears while in service and has continued to do so since that time.  The Veteran also testified that, if the June 2004 VA examination asked him whether or not he had tinnitus, he "doesn't know if [he] really knew what that was."  He stated, "I know I didn't use the word tinnitus, because I didn't know what that was at the time."  See transcript of June 2015 Board hearing.

The Veteran's hearing testimony as to the onset of tinnitus during service, and as to recurrent tinnitus symptoms following service, is new in that it was not previously of record.  It also represents material evidence in that it relates to unestablished facts necessary to substantiate the claim: an in-service injury and a nexus between an in-service injury and a current disability.  The evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Because the Veteran has introduced into the record new evidence relating to unestablished facts necessary to establish the claim, the Board concludes that new and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a tinnitus disability is reopened.

Entitlement to service connection for tinnitus

Having reopened a claim on the basis that evidence added to the record since the last final decision is new and material, the Board must evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The credibility and probative value of all the evidence of record must be taken into account.  See 38 U.S.C.A. § 7104(a) (West 2014); see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to a material issue, the benefit of the doubt in resolving the issue will be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for tinnitus allegedly caused by in-service noise exposure.  Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to disability compensation, there must be (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service (or within a presumptive period defined by law) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2014).  For certain chronic disorders, service connection may be presumed if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  No condition other than one listed in 38 C.F.R. § 3.309(a) will be considered chronic.  See 38 C.F.R. § 3.307(a) (2014).  Tinnitus is an "organic disease of the nervous system" within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015). 

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

The Veteran is currently diagnosed with tinnitus.  See VA examination report of September 2011.

The Veteran's military occupational specialty was "Air Defense Artillery."  His secondary specialty title was "Test and Eval Off."  See Veteran's personnel record Form DD 214.  The Veteran states that he has experienced tinnitus since the time of his in-service "artillery firings and activities without ear protection" and his work around generators having "noise levels always above 120 db and higher."  See Veteran's statement of November 2010; Veteran's notice of disagreement of October 2012.  The Veteran also states that it is "deceiving" to deny his tinnitus claim because he failed to report tinnitus during his military separation examination, when the form used for the examination report contained no entry block allowing him to indicate that he had tinnitus.  See Veteran's notice of disagreement of October 2012.  The record reflects that the Veteran reported hearing loss during service by checking the appropriate box on an examination form.  See March 1978 service examination report.

The medical examination report of September 2011 provided a negative nexus opinion with respect to the Veteran's tinnitus.  The examiner's rationale was that the Veteran's induction and separation examination reports document "no change in hearing during military service."  The examiner also stated that "current hearing loss was acquired after his military service" and that "the Veteran denied tinnitus at his C & P examination in 2004."

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2015); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board finds the Veteran to be credible in his assertion that his current tinnitus disability had its onset in service and has continued to the present.  The Board does not find the unfavorable nexus opinion of the VA examiner to be more probative than the favorable evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran is competent to report that the ringing in his ears began during service and has continued to the present.  The Board finds that the circumstances of the Veteran's service are consistent with exposure to loud noise and the onset of tinnitus, as described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2014).  In addition, the Veteran has credibly stated that he did not knowingly "deny" tinnitus during the June 2004 VA audiological exam.  Rather, if he responded negatively when asked by the examiner if he had "tinnitus," he did so only because he did not know what tinnitus was.  See transcript of June 2015 Board hearing; Veteran's notice of disagreement of October 2012.  The Veteran reports that he has heard background "chirping" beginning during military service and continuing to the present.  See transcript of June 2015 Board hearing.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to the onset of tinnitus during active military service.  In light of the current diagnosis of tinnitus and the Veteran's credible lay testimony establishing the onset of this chronic disease during service and continuous symptoms following service, the presumption of § 3.303(b) applies, and the nexus element of service connection will be presumed.  Accordingly, the Board finds that the Veteran's tinnitus is a result of noise exposure during his active service.  Service connection is warranted, and the claim is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a tinnitus disability is reopened.

Entitlement to service connection for a tinnitus disability is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He alleges that the disability was caused by in-service exposure to generator noise and artillery noise.

Generally, the establishment of entitlement to VA disability compensation requires: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, for certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Because sensorineural hearing loss is an "organic disease of the nervous system," it is a chronic disease under 38 C.F.R. § 3.309(a) and subject to the application of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a disability is not initially manifested during service or within an applicable presumptive period, service connection may still be established by sufficient evidence that the disability was incurred during, or aggravated by, the claimant's active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

Having speech recognition scores of 92 percent in both the right ear and the left ear, the Veteran has current bilateral hearing loss for VA purposes.  See December 2007 VA hearing consult record.  Element (1) of Hickson, a current disability, is met.

The Veteran has credibly testified as to his exposure to harmful noise during military service, and a service treatment record of March 1978 documents the Veteran's complaint of hearing loss during service.  Pursuant to 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service are consistent with exposure to loud noise during service.  Thus element (2) of Hickson, an injury during service, has been met.

As for element (3) of Hickson, the only attempted positive medical opinion as to nexus is contained in the VA audiological report of June 2004.  Notably, the opinion was conditional, given that the claims file was not available.  That opinion specifically stated:

Provided there are no frequency specific tests at the time of the veteran's discharge showing normal hearing sensitivity or no significant change in hearing sensitivity since the veteran's entrance hearing test, hearing loss is at least as likely as not caused by or result of military noise exposure.

The service treatment records are of record, and do contain the March 1978 separation examination, which includes specific audiological findings.  See VBMS, STR-Medical, receipt date October 15, 2013, page 25 of 58.  Therefore, this opinion is no longer probative.

The Veteran underwent a further VA audiological examination in September 2011 (authored by the same examiner who made the January 2005 report), and a negative nexus opinion was provided.  The Board finds that the September 2011 VA examination of the Veteran in connection with his service connection claim is also inadequate for rating purposes.

The stated rationale for the negative nexus opinion of the examiner was: "Results from the Veteran's 7/10/1973 EAD hearing test and his final hearing test done 5/23/1979 in Waco Texas revealed hearing sensitivity within normal limits and no change in hearing sensitivity bilaterally."  Furthermore, the examiner acknowledged in the "Remarks" section of the report that the Veteran "reports 6 years as an Artillery Officer with hearing protection worn once or twice during training, but essentially never worn."  While the examiner noted in her specific discussion of tinnitus that the Veteran "reports some bleeding in the right ear canal after firing artillery in Korea," the discussion of the Veteran's hearing loss omitted any reference to bleeding from the right ear.

By relying exclusively on the fact that the Veteran's service treatment records "revealed hearing sensitivity within normal limits and no change in hearing sensitivity bilaterally," the September 2011 examiner failed to render an opinion as to whether the Veteran's current bilateral hearing loss is otherwise related to his military service.  The fact that a comparison of Veteran's entrance and separation examination reports showed "hearing sensitivity within normal limits and no change in hearing sensitivity bilaterally" is not necessarily fatal to the service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Furthermore, the opinion appears to be based on an inaccurate factual premise.  The March 1978 audiological examination contained the following findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
-
35
LEFT
25
25
30
-
20

As the Court has noted, normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, there appears to be some degree of less than normal hearing acuity at separation.  This, however, is a medical determination.

The September 2011 examiner was not able to take into account the Veteran's allegation of exposure to the loud noise of generators, as that evidence was first introduced at the Board hearing of June 2015.  Similarly, the examiner's report could not discuss the Veteran's later hearing testimony, first provided in June 2015, as to continuing symptoms of hearing loss in the years following separation from military service.

In light of the foregoing, a medical opinion that addresses whether the Veteran's disability is related to his military service must be obtained.  On remand, a VA reviewer or examiner must address the Veteran's report of hearing loss during service in March 1978, as well as his statements relating to the incurrence of hearing loss during military service and his symptoms of hearing loss experienced since separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who tested or treated him for hearing loss.

If, after reasonable efforts, these records are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. Obtain a supplemental opinion from the examiner who conducted the September 2011 VA audiological examination.  If the examiner is not available, obtain an opinion from another audiologist.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to, and reviewed, by the reviewer/examiner.
Following review of the claims file, including this Remand and the transcript of the June 2015 Board hearing, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by, or related to, service, including his statements concerning in-service exposure to damaging noise and symptoms of hearing loss both during and following service.  The Board notes that the Veteran is competent to describe his in-service noise exposure, acoustic trauma, and experienced symptoms of hearing loss.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

With respect to the above-requested opinion, the examiner is advised that the absence of documented, in-service hearing loss is not necessarily fatal to a service connection claim.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.

3. After completing the foregoing and any other necessary development, readjudicate the Veteran's bilateral hearing loss claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


